Citation Nr: 0611975	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  04-29 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2003, a statement of the case was issued in July 2004, and a 
substantive appeal was received in August 2004.  The veteran 
testified at a Board hearing at the RO in September 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is claiming that he currently experiences PTSD as 
a result of his Viet Nam service.  VA clinical records dated 
in April, May and June of 2002 indicate that the veteran 
reported explosions occurred in his encampment while he was 
stationed in Viet Nam.  He also reported that he was nearly 
bitten by a large snake.  The pertinent Axis I diagnoses were 
mild PTSD symptoms.  An August 2002 clinical record includes 
the notation that the veteran had PTSD related to explosions 
in his encampment while working with sheet metal.  The 
diagnosis was mild to moderate PTSD versus generalized 
anxiety disorder.  Additionally, a PTSD examination was 
conducted in August 2002.  At that time, the veteran reported 
that he was subjected to rocket and mortar fire and that he 
witnessed people hit with mortar fire.  He indicated that 
there was one instance when he was on an airplane trying to 
land at Cam Ranh Bay and he was shot at by the enemy.  The 
Axis I diagnosis was PTSD of a chronic delayed type.  The 
Axis IV psychosocial stressors were noted to be the veteran's 
Viet Nam war experiences.  

The veteran submitted a statement in June 2004 indicating 
that his stressors occurred between December 1971 and 
February 1972.  He reported that his unit was attacked by 
mortars including one attack which blew up an ammunition dump 
causing a large explosion.  He reported being exposed to 
rocket explosions while in a flight truck.  He indicated that 
he was involved in another incident where he was flying to 
Bien Hoa.  When the plane was landing, it was ambushed by the 
enemy on the runway who were shooting at the plane.  

The veteran has also testified before the undersigned in 
September 2005 that the enemy attacked his base at Cam Ranh 
Bay, destroying a large ammunition dump.  He also reported 
that, during the attack, he attempted to flee to the other 
side of the air base on a flight line truck when two mortar 
shells landed next to the truck.  He testified that he was 
involved in another incident where he was flying on a plane 
to Bien Hoa when the plane was shot at by enemy soldiers who 
were on the runway.  The incidents occurred in December 1971 
or January 1972.  

Significantly, the veteran's reported Viet Nam stressors have 
not been verified.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
In the current case, it does not appear that the veteran 
engaged in combat with the enemy.  His service personnel 
records do not evidence his receipt of any awards or 
decorations indicative of participation in combat.  
Additionally, his military occupational specialty was frame 
repairman which is not a combat specialty.  Therefore, the 
veteran's alleged in-service stressors require credible 
supporting evidence.  The Board finds the RO must attempt to 
verify the veteran's in-service stressors.  

The Board notes the veteran's representative has also 
requested that the claim be remanded to allow VA to attempt 
to verify the claimed in-service stressors.  

Accordingly, the claim of entitlement to service connection 
for PTSD is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  Contact the veteran and ask that he 
provide as much descriptive information 
as possible regarding his alleged in-
service stressors.  Thereafter, the RO 
should review the claims file and prepare 
a summary of the claimed stressor(s) 
based on review of all pertinent 
documents and the veteran's statements 
regarding stressors.  This summary, all 
stressor statements, DD Forms 214 and the 
veteran's service personnel records, 
along with any other supporting 
documents, should be submitted to the 
U.S. Army and Joint Services Records 
Research Center (JSRRC), at 7701 
Telegraph Road, Kingman Building, Room 
2C08 Alexandria, VA 22315-3802, for 
verification.  Any additional development 
recommended by that office should be 
accomplished by the RO.

3.  If, and only if, the veteran's 
participation in combat is verified, or 
if a claimed stressor is verified, the 
veteran should be afforded a VA 
psychiatric examination in order to 
determine whether he has PTSD  and, if 
so, whether it is related to combat or to 
a verified in-service stressor.  The 
examiner should be clearly advised 
whether the veteran engaged in combat or 
informed of the details of any verified 
in-service stressor(s).  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination.  Any medically 
indicated special tests should be 
accomplished. 

4.  Review the claims file and determine 
if service connection for PTSD is 
warranted.

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


